DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1 and 2 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. Claim 1 provide the limitations of “the required optical fiber cone” in step 2, “a weak pump power” in step 4, “a narrow line width, and a low-threshold” in step 6 . Claim 2 provide the limitations of  “a weak pump power” in step 4, “a narrow line width, and a low-threshold” in step 6 . The terms " required, weak, narrow, and low " are a relative term which renders the claim indefinite. The terms “required, weak, narrow, and low" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
.  Additionally, In claim 1, step 3 recites “a Q factor” and step 4 recites “a Q value, the Q factor, and the Q value”.  In claim 2, step 3 recites “a Q factor” and step 4 recites “a Q value, the Q factor, and the Q factor”. It is unclear whether this is intended to be the same as or different from the “Q value and Q factor” recited in step 3 step 4.
Appropriate correction is required.
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

	
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828